ALDRICH, J.
(dissenting). I incline to the view that the plaintiff should have been permitted to go to the jury upon the third count of the declaration, which alleges that the track was constructed on such a grade that cars would move by gravitation, unless trigged, the brakes set, or some other provision made to prevent such movement, and that an inexperienced boy, sent to perform work in a dangerous place without suitable instructions as to the manner in which the dangers were to be avoided, was caught between two cars which came together by reason of such faulty construction and grade.
The McMillan boy, who was an inexperienced youth, was sent by a foreman and superintendent into the railroad yard, or a place for hauling, shackling, shunting, and moving cars, to be broken in by a Parker boy, who had had some experience. It is true, the engineer testifies that he told the McMillan boy not to attempt to make a coupling, but to watch Parker and see how the work was done; but, taking the instructions altogether, they were, from the superintendent, that he should go into the yard to be broken in by the Parker boy, and from the engineer, not to attempt to make a coupling, but to watch how the work was done.
Although it is admitted by the defendant’s witnesses that the track was so constructed that cars kicked back or knocked ahead would, unless trigged, sometimes return of their own motion, there is no evidence that the deceased boy knew of, or was cautioned against, such danger. It appears from the evidence of Sloane that cars attached to the engine were thrown against a car which did not couple, and which was thrown back a few feet, and, recovering from the force, moved back toward, the train of its own motion; and, although the witness says that on its return it did not strike the other car, it did come within three or four inches — sufficiently near to crush the boy and cause the injury complained of. It is quite evident that the McMillan boy was not killed between the cars where the Parker boy was coupling, but between cars that failed to shackle and came back again. This appears from the evidence of Sloane, in his answers to interrogatories 95, 96, and elsewhere.
The oral evidence as to the particular manner in which the injury was sustained is very meager, but there is nothing in the case to show that the boy was killed while disobeying the instructions of the engineer. The injury and the dangerous condition of the tracks being conceded, I think the plaintiff was entitled to go to the jury upon the question whether the injury was caused by a creeping car on an inclined track while the boy was watching how the work was being done. Indeed, I think it highly probable that the boy was crushed by a car which quietly came down the track and caught him unawares while watching the work, the operations, and the movements of the train in *834coupling. The whole situation tends to establish that beyond reasonable question.
The third count is evidently constructed upon the theory that the boy was caught between two cars which came together by reason of the faulty and inclined condition of the track. It is true, the count in question alleges that the boy was caught while coupling cars; but, I take it, recovery could be had upon a count so constructed if the evidence should disclose that he was injured by the fault of the defendant while not in the act of coupling, but while watching the work which he was learning how to do under instructions to that end.
Contributory negligence being a defense rather than an element of the plaintiff’s case, the plaintiff was entitled to go to the jury upon the question whether the injury resulted from the boy’s being involved in a faulty and dangerous situation, about which he had not been properly warned.